UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHEWANDA R.M. PRICE, )
)

Plaintiff, )

)

v. ) Civil Action No. 17-1625 (UNA)

)

IMA S. GILLESPIE, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

her pro Se civil complaint The application will be granted, and the complaint will be dismissed

Complaints filed by pro se litigants are held to less stringent standards than those applied
to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even
pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.
Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure
requires that a complaint contain a short and plain statement of the grounds upon which the
Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is
entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).
The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
claim being asserted, such that they can prepare a responsive answer, prepare an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

The Court has reviewed plaintiffs “Class A Federal Hum\an Rights D[i]plomatic

Immunity Rights Business Enterprise Entrepreneur Builder Architect Contractor . . . Workman

Compensation Lawsuit,” Compl. at l, and concludes that it fails to meet the standard set forth in
Rule 8(a). The complaint neither states the basis of the Court’s jurisdiction, nor sets forth a
claim showing plaintiffs entitlement to relief, nor demands any particular form of relief.
Accordingly, the Court will dismiss the complaint without prejudice. An Order is issued

separately.

DATE: